United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1653
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Patricia Rae Parris

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Southern District of Iowa - Davenport
                                   ____________

                            Submitted: December 20, 2013
                               Filed: February 3, 2014
                                   ____________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ____________

MURPHY, Circuit Judge.

       Patricia Parris pled guilty to conspiring to distribute methamphetamine, and the
district court sentenced her to 87 months at the bottom of her advisory sentencing
guideline range. She now appeals her sentence, arguing that the district court gave
insufficient weight to her history of addiction and post arrest rehabilitation. She also
seeks credit for time served while in a halfway house prior to conviction. We affirm
the district court1.

       Parris was arrested after authorities searched her home in November 2011 and
found over 13 grams of methamphetamine, $1,100 in cash, and drug paraphernalia.
Parris, her adult daughter Angela Marie Ryan, and her drug distributor Shannon Wroe
were jointly indicted for conspiracy to distribute methamphetamine in violation of 21
U.S.C. § 841(a)(1) and 21 U.S.C. § 846. According to her presentence report (PSR),
Parris distributed large quantities of methamphetamine and marijuana near
Davenport, Iowa from 2005 until her arrest in 2011. Then beginning in November
2008, she engaged in a distribution conspiracy with Ryan and Wroe. Parris
distributed narcotics to at least four regular customers and was held responsible for
18,150.70 grams of marijuana and 1,814.40 grams of methamphetamine.

       The district court accepted Parris' guilty plea. The PSR noted that "Parris
appeared to be the most culpable in the . . . offense" of the three codefendants. She
qualified for safety valve relief from statutory minimum sentencing and also received
reductions for acceptance of responsibility and assisting authorities. Parris did not
object to her guideline range which was calculated to be 87 to 108 months. The
government requested a sentence at the top of the range, pointing to the seriousness
of the offense and the involvement of Parris' daughter.

       Parris moved for a downward variance based on her personal and familial
history of substance abuse. She had started drinking alcohol at age thirteen and
methamphetamine in her thirties, and says she attempted unsuccessfully to stop prior
to her arrest at age fifty two. After her arrest she spent time in a halfway house,
obtained treatment and employment, and joined Alcoholics Anonymous. The district


      1
      The Honorable James E. Gritzner, United States Chief District Judge for the
Southern District of Iowa.

                                         -2-
court denied Parris' motion for a downward variance. It acknowledged Parris'
addiction as well as her efforts toward rehabilitation, but explained that the
seriousness of the offense and the need for deterrence made the guideline range
reasonable in her case. The district court imposed a sentence of 87 months and
recommended that Parris be placed in a comprehensive drug treatment program while
in custody, but it declined to credit her sentence for the period of time she had spent
in a halfway house.

       Parris argues that given her history of addiction and rehabilitation, the district
court abused its discretion by imposing a substantively unreasonable sentence and
denying a downward variance. When reviewing the substantive reasonableness of a
sentence, we apply a deferential abuse of discretion standard. United States v. Ponce,
703 F.3d 1129, 1134 (8th Cir. 2013) (citing Gall v. United States, 552 U.S. 38, 41
(2007)). We may presume that a sentence within the guideline range is reasonable.
Id. The district court considered Parris' struggles with addiction and her
rehabilitation, and we are satisfied that the court acted within its wide range of
discretion by sentencing her at the bottom of her guideline range. Parris further
argues that the district court abused its discretion by failing to grant her credit for
time served based on her stay in a halfway house between March and July 2012. The
district court did not commit error by denying credit for this time.

       Parris relies on United States v. Beston, 936 F.2d 361 (8th Cir. 1991) (per
curiam), in contending that her stay at the halfway house should be treated as time
spent "in official detention," for which she should be entitled to credit under 18
U.S.C. § 3585(b). Id. at 363. Our decision in Beston predated the Supreme Court's
decision in Reno v. Koray, 515 U.S. 50 (1995), however. In Koray, the Court held
that credit for time served is "available only to those defendants who were detained
in a 'penal or correctional facility,' . . . and who were subject to [the Bureau of
Prison]'s control." Id. at 58. The PSR identifies Parris' tenure at the halfway house
as a period of release. While on release she was not subject to Bureau of Prison

                                          -3-
control and is therefore not entitled to credit under § 3585(b). Id. at 63. To the extent
that Beston would permit credit for time served in such circumstances, it has been
overruled by Koray.

       We conclude that the district court did not abuse its discretion by denying
Parris' request for a downward variance, refusing credit for her time spent in a
halfway house, and sentencing her to 87 months. We affirm the judgment of the
district court.

                        ______________________________




                                          -4-